                              IN THE UNITED STATES DISTRICT COURT
                                        FOR THE DISTRICT OF UTAH

 UNITED STATES OF AMERICA,                             MEMORANDUM DECISION AND
                                                       ORDER DETAINING DEFENDANT
                           Plaintiff,

 v.

 PATRICK N. LANGAN,                                    Case No. 2:18-CR-41 TS
                           Defendant.                  District Judge Ted Stewart


       This matter is before the Court on Defendant’s Motion for Review of Detention of

Magistrate’s Detention Order. For the reasons discussed below, the Court orders Defendant be

detained pending trial.

                                            I. BACKGROUND

       Defendant is charged in an Indictment with three different charges, all related to the same

incident. 1 Defendant was arrested on April 8, 2019, for attempted Hobbs Act robbery, 2 the use and

carry of a firearm during and in relation to a crime of violence, 3 and for possession of a firearm by

a convicted felon. 4

       Defendant appeared before Magistrate Judge Pead for a detention hearing on May 6, 2019.

The Government presented evidence supporting Defendant’s detention, and Defendant argued for




       1
           Docket No. 1.
       2
           18 U.S.C. § 1951(a).
       3
           Id. § 924(c).
       4
           Id. § 922(g)(1).


                                                   1
release pending trial. Magistrate Judge Pead concluded the hearing by ordering Defendant be

detained. Defendant has now filed the instant Motion seeking review of the detention order.

                                    II. STANDARD OF REVIEW

       The Court considers Defendant’s request for a review of the Magistrate Judge’s order of

detention under 18 U.S.C. § 3145(b) and DUCrimR 57-16(a)(1). The Court conducts its own de

novo review of the detention issue giving no deference to the Magistrate Judge’s findings or

conclusions. 5 In so doing, the Court may elect to start from scratch and take evidence—whether

or not new evidence is proffered—and also may incorporate the record of the proceedings

conducted by the Magistrate Judge, including any exhibits. 6

       In making its determination on a detention issue, this Court, like the Magistrate Judge, is

governed by the standards set forth in 18 U.S.C. § 3142. Under that statute, an accused is ordinarily

entitled to pretrial release, with or without conditions, unless the Court “finds that no condition or

combination of conditions will reasonably assure the appearance of the person as required and the

safety of any other person and community.” 7

       In certain cases, however, the presumption of pretrial release shifts. Section 3142(e)(3)(B)

dictates that, “[s]ubject to rebuttal by the person, it shall be presumed that no condition or

combination of conditions will reasonably assure the appearance of the person as required and the




       5
          DUCrimR 57-16(a)(1) (providing for de novo review of detention orders); United States
v. Lutz, 207 F. Supp. 2d 1247, 1251 (D. Kan. 2002); see also United States v. Cisneros, 328 F.3d
610, 616 n.1 (10th Cir. 2003) (holding that district court’s review under §3145(a) is de novo).
       6
           Lutz, 207 F. Supp. 2d at 1251.
       7
           18 U.S.C. § 3142(b), (c), (e).


                                                  2
safety of the community if the judicial officer finds that there is probable cause to believe that the

person committed . . . an offense under section 924(c) . . . .” 8

        In this case, Defendant is charged with an offense under 18 U.S.C. § 924(c). The Indictment

is sufficient to provide probable cause to support a belief that Defendant committed an offense

under 924(c). 9 Hence, a “rebuttable presumption arises that no condition or combination of

conditions will assure that [Defendant] will not pose a danger to the safety of any other person or

the community.” 10 Detention is presumed.

       Once the presumption is invoked, the burden of production shifts to the defendant.
       However, the burden of persuasion regarding risk-of-flight and danger to the
       community always remains with the government. The defendant’s burden of
       production is not heavy, but some evidence must be produced. Even if a defendant’s
       burden of production is met, the presumption remains a factor for consideration by
       the district court in determining whether to release or detain. 11

        As stated, the burden of persuasion remains with the Government. The Government must

prove risk of flight by a preponderance of the evidence and it must prove dangerousness to any

other person or to the community by clear and convincing evidence. 12 To determine whether there

are conditions of release that will reasonably assure the appearance of Defendant and the safety of

any other person and the community, this Court considers the following factors:

        (1) The nature and circumstances of the offense charged, including whether the
        offense . . . involves . . . a firearm. . .;
        (2) the weight of the evidence against the person;
        (3) the history and characteristics of the person, including—

        8
            Id. § 3142(e)(3)(B).
        9
        See United States v. Stricklin, 932 F.2d 1353, 1355 (10th Cir. 1991) (“[T]he grand jury
indictment of defendant was sufficient to establish a finding of probable cause . . . .”)
        10
             Id.
        11
             Id. at 1354–55.
        12
             Cisneros, 328 F.3d at 616.


                                                   3
            (A) the person’s character, physical and mental condition, family ties,
            employment, financial resources, length of residence in the community,
            community ties, past conduct, history relating to drug or alcohol abuse,
            criminal history, and record concerning appearance at court proceedings; and
            (B) whether, at the time of the current offense or arrest, the person was on
            probation, on parole, or on other release pending trial, sentencing, appeal, or
            completion of sentence for an offense under Federal, State, or local law; and
       (4) the nature and seriousness of the danger to any person or the community that
       would be posed by the person’s release . . . . 13

These factors, as applicable to this case, are discussed below.

                                        III. DISCUSSION

   A. Nature and Circumstances of the Offense

       First, the Court considers the nature and circumstances of the offense charged, including

whether the offense involves a firearm. Here, Defendant is charged with three offenses relating to

the use of a firearm. On November 30, 2017, Defendant allegedly entered a smoke shop, Smoker

Friendly, and ordered an employee to give him money. Defendant pulled a firearm from his pocket,

pulled the slide back, and pointed the gun at the employee. The employee ran to the back of the

store and called the police while Defendant tried unsuccessfully to open the cash register. Failing,

he left the shop.

       Defendant was later arrested by U.S. Marshals in a hotel casino in Wendover, Nevada.

When cleaning out Defendant’s room, a gun, coat, and knit cap were found. The clothing and

firearm allegedly matched those that Defendant was wearing on the day of the attempted robbery

of Smoke Friendly, as seen in footage from surveillance cameras. The recovered gun is allegedly

the same weapon seen in pictures from Defendant’s Facebook page.




       13
            18 U.S.C. § 3142(g).


                                                 4
       Defendant allegedly used a firearm he was prohibited from possessing to threaten an

employee into giving him money from a cash register. Therefore, this factor weighs in favor of

detention.

   B. Weight of the Evidence

       Second, the Court considers the weight of the evidence. For many of the same reasons

provided above, this factor weighs in favor of detention. The Indictment provides probable cause

that Defendant committed the charged offenses. When Defendant was arrested and his hotel room

was cleaned, the clothing and weapon found in his hotel room matched the items seen in

surveillance footage of the incident. Also, the same gun is alleged to be seen on Defendant’s

Facebook account. Therefore, the evidence above weighs towards detention.

   C. History and Characteristics of Defendant

       Third, the Court considers the history and characteristics of the person. To his credit,

Defendant is reported to be married with two children and also cares for his wife’s sister. His

residence is in Iowa. Defendant was employed in Iowa, beginning in December of 2018, at a

company called Southshore Companies – Pioneer Distribution Warehouse. He appears to have

been employed until his arrest in April 2019. If he were to be released, Southshore has expressed

that they would hire him back. Defendant has work experience in heating and cooling and forklift

operation. It appears that through Defendant’s employment and his wife’s employment they are

sufficiently financially stable to meet monthly expenses and provide for their children.

       Defendant has no ties to Utah. Although his residence is in Iowa, Defendant proffered that

his mother would pay for the cost for him to return to Utah, if he were released, to attend court

proceedings.



                                                5
       Additionally, Defendant has completed substance abuse programs such as the CATS prison

treatment program through Odyssey House of Utah, and the LDS Addiction Recovery Program

while at the Salt Lake County Oxbow Jail. Defendant has also completed a parenting class, and

has been baptized into a Living Word congregation. Further, his pastor from that congregation

wrote in a letter dated April 20, 2019, explaining that Defendant and his family attended regularly

and that while Defendant was there, he was working towards making changes and amends for his

past behavior. Defendant also produced an email from his wife indicating that he is a changed man

and is making daily improvements. Another letter from a coordinator from an ATLaS rentry

program in Iowa also indicates that Defendant has regularly attended the meetings with the reentry

program as well as Alcoholics Anonymous classes, and that Defendant has made some changes

while he has been participating in the program. A letter from his prior employer, Southshore,

indicates that Defendant is a hard worker and dutifully reliable.

       Defendant’s criminal history is somewhat extensive. In 2009, Defendant was charged with

grand theft from a person, and robbery in California. The robbery charge was dropped, and

Defendant served ninety days in jail and had thirty-six months of probation. In 2010, Defendant

served thirty days in jail and three years of probation for violation of a promise to appear charge

out of Arizona. In 2011, Defendant was charged in California with burglary, and served eight

months in prison. After violating parole, Defendant served another two years in prison. In 2014,

Defendant was considered an out of state fugitive, as reported by law enforcement from New

Mexico. In 2017, Defendant was charged with a class A misdemeanor arising from a theft charge

in American Fork, Utah, and a 365-day jail sentence was suspended and Defendant was given

twenty-four months of probation.



                                                 6
       Notably, the day before the incident in the current case, November 29, 2017, Defendant

was seen taking packages from a porch in a neighborhood. When a witness attempted to follow

Defendant’s car, Defendant pointed his gun out of the car window and shot at the witness.

Defendant was subsequently charged in West Jordan, Utah, with discharge of firearm, possession

of a firearm by a restricted person, and mail theft. The first and third charges were dismissed as

part of a plea agreement, but on the second count, Defendant was slated to serve 270 days in jail,

with thirty-six months of probation time to follow. As per a condition that he complete the CATS

program, Defendant was released before the 270 days had run. It is unclear how much time passed

between Defendant’s release after his completion of the CATS program on June 22, 2018, and his

relocation to Iowa, although there is evidence to support that he was in Iowa in December of 2018

as that was when his employment with Southshore began. Defendant provided some evidence to

support that his move to Iowa was approved by the Utah probation office and that his probation

was successfully transferred to Iowa. However, only three or four months after Defendant’s

employment began, he was arrested for the current charges.

       Also on November 29, 2017, Defendant was charged in Provo, Utah, with possession of

drug paraphernalia, for which he was fined after pleading guilty, and a warrant remains active

because he failed to pay the fine in that case. However, Defendant proffered that following his

release from jail after his completion of the CATS program, he immediately resolved the

paraphernalia case in Utah County. Finally, in December of 2017, it was reported by law

enforcement from Elko, Nevada that Defendant was a fugitive felon from another state.

       Defendant’s criminal history demonstrates unlawful and dangerous conduct that poses a

risk to the community if he were to be released. Further, there is some question as to whether he



                                                7
would appear to court proceedings in Utah if released to return to Iowa. Therefore, this factor

weighs in favor of detention.

   D. Nature and Seriousness of the Danger to Any Person or the Community if Released

       Finally, the Court considers the nature and seriousness of the danger to any person or the

community that would be posed by the person’s release. As discussed above, Defendant has a

history of robbery, burglary, theft, and shooting at others. This behavior, in addition to Defendant’s

alleged actions in the Smoke Friendly shop, poses a significant threat to the community. It appears

that Defendant has support from his family and prior employment, and could possibly be

successful and productive if released, but his fugitive status in other states and his resort to using

a firearm are factors that cause concern. While Defendant has presented evidence to suggest that

he is attempting to change his behaviors and mindset, the evidence does not outweigh the risks of

flight and danger to the community he poses if released.

                                        IV. CONCLUSION

       Although Defendant has presented evidence to rebut the presumption of detention, the

presumption coupled with the weight of the evidence under the § 3142(g) factors favors

detention. For the foregoing reasons, the Court orders Defendant be detained pending trial.

       DATED this 15th day of May, 2019.

                                               BY THE COURT:



                                               Ted Stewart
                                               United States District Judge




                                                  8
